       Case 1:17-cv-02041-RJL Document 159-1 Filed 07/20/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 MIKHAIL FRIDMAN, PETR AVEN, and
 GERMAN KHAN,

                        Plaintiffs,

 v.                                                        Civil Action No. 1:17-2041-RJL

 BEAN LLC a/k/a FUSION GPS, and GLENN
 SIMPSON,

                        Defendants.



        DECLARATION OF THOMAS A. CLARE, P.C. IN SUPPORT OF
PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ MOTION FOR
 REASONABLE EXPENSES INCURRED IN MOVING TO COMPEL DISCOVERY

       I, Thomas A. Clare, P.C., declare under penalty of perjury as follows:

       1.     I am an attorney at law in good standing and licensed to practice in the District of

Columbia (D.C. Bar No. 461964). I am a partner of the firm Clare Locke LLP, counsel for

Plaintiffs Mikhail Fridman, Petr Aven, and German Khan. I submit this Declaration in support of

Plaintiffs’ Memorandum in Opposition to Defendants’ Motion for Reasonable Expenses Incurred

in Moving to Compel Discovery. Unless otherwise stated, I have personal knowledge of the facts

set forth in this Declaration and, if called as a witness, I could and would testify under oath

competently thereto.

       2.     Attached hereto as Exhibit A is a true and correct copy of a letter from Thomas A.

Clare, P.C. to Joshua A. Levy, dated May 12, 2021.
        Case 1:17-cv-02041-RJL Document 159-1 Filed 07/20/21 Page 2 of 2




       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.



Executed on July 20, 2021                                    /s/ Thomas A. Clare, P.C.
                                                            Thomas A. Clare, P.C.




                                                2
